THE COURT.
Petitioners are going to trial November 27, 1950, on felony charges of conspiracy.
Motion was made in the superior court to set aside the information under section 995, Penal Code. Said motion was denied October 17, 1950.
Petition for writ of prohibition was filed in this court November 17, 1950, predicated upon the ground that the petitioners were committed on informations without reasonable or probable cause.
Section 999a of the Penal Code provides that in such cases as this the application for the writ of prohibition must be 'filed within 15 days after the motion under Penal Code, section 995, is denied.
The petition is denied.